Citation Nr: 1817521	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-20 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim for service connection for bilateral knee condition.

2. Entitlement to service connection for bilateral knee condition.

3. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service connected diabetes mellitus.  

4. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

5. Entitlement to service connection for burn scars on the left hand.

6. Entitlement to an effective date earlier than February 25, 2011 for the award of a 20 percent rating for service connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 1971, to include service in Vietnam.	

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated September 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2017. The hearing transcript is associated with the record. 

The issue of entitlement to service connection for bilateral peripheral neuropathy of the lower extremities is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.
 




FINDINGS OF FACT

1. An unappealed July 1978 rating decision denied service connection for bilateral knee condition.

2. Evidence received since the July 1978 rating decision relate to unestablished facts necessary to substantiate the Veteran's claims of entitlement to service connection for bilateral knee condition.

3. Resolving all doubt in favor of the Veteran, a bilateral knee condition is related to service.

4. The Veteran has hypertension secondary to his service connected diabetes mellitus.

5. Resolving all doubt in favor of the Veteran, his burn scars of the left hand is related to service.

6. Medical and other evidence dated from April 3, 2003 to February 25, 2011 does not demonstrate that the Veteran's service-connected diabetes mellitus required insulin, restricted diet, and regulation of activities during that period of time.

7. The evidence fails to show a factually ascertainable increase in the Veteran's diabetes mellitus prior to February 25, 2011.


CONCLUSIONS OF LAW

1. The July 1978 rating decision which denied service connection for bilateral knee condition is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. Evidence received since the July 1978 rating decision is new and material, and the Veteran's claim of entitlement to service connection for bilateral knee condition is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for service connection for bilateral knee condition have been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4. The criteria for entitlement to service connection for hypertension secondary to diabetes mellitus are met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.310 (2017).

5. The criteria for entitlement to service connection for burn scar of the left hand are met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.310 (2017).

6. The criteria for an effective date prior to February 25, 2011 for the award of a 20 percent rating for service connected diabetes mellitus have not been met. 38 U.S.C. §§ 5110, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. § § 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). The duty to notify has been met. See VA correspondence dated May 2011 and April 2012. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue on appeal have been met, and all identified and authorized records relevant to the matter have been requested or obtained. The available record includes available medical treatment and VA examination reports and statements in support of the claim. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C. § 5103A; 38 C.F.R. §3.159 (2017). 

With regard to the appeal for an earlier effective date for diabetes mellitus for accrued benefits purposes, the Board finds that additional notice addressing such appeals are not necessary. Effective date claims are generally considered to be "downstream" issues from the original grant of service connection if appealed from that initial grant of service connection. VA's General Counsel has promulgated an advisory opinion holding that separate notice of the VA's duty to assist the veteran and of his concomitant responsibilities in the development of claims involving such downstream issues is not required when the veteran was provided adequate notice following receipt of the original claim

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.




II. New and Material Evidence

Generally, a claim denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C. §§ 7104 (b), 7105(c). The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C. § 5108. New evidence means evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2017). In determining whether evidence is new and material, the credibility of the new evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen a service connection claim. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)); Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92. The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review on the merits of a previously denied claim.

The July 1978 rating decision denied service connection for bilateral knee condition. The RO found that the Veteran's bilateral knee condition was not service connected because there was no positive nexus opinion linking the claimed bilateral knee condition with active service.

Since this decision became final, the Veteran has submitted a private medical opinion which provides a positive nexus opinion for the claimed bilateral knee condition and active service. In November 2017, the Veteran also gave testimony in which he detailed that he suffered bilateral knee condition symptoms in service and has continued to suffer from bilateral knee condition symptomology since service. 

Based on the foregoing evidence, the Board finds that the low threshold requirement for new and material evidence is satisfied with respect to the claim for a low back disability. Shade v. Shinseki, 24 Vet. App. 110 (2010). The evidence is material because it relates to unestablished facts necessary to establish the claim, and the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial. See 38 C.F.R. § 3.156 (a) (2017). Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened. Justus, 3 Vet. App. at 513. Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claims. See Shade, 24 Vet. App. at 117. Thus, the claim for a bilateral knee condition is reopened.

III. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b). The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). With chronic disease shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b). Section 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests diabetes mellitus, type II, peripheral neuropathy or arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 
 In addition, VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. 
 § 3.307(a)(6) are met. See 38 C.F.R. § 3.309 (e). The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. In addition, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ, in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such serve to an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service. See also 38 C.F.R. § 3.814 (c)(2). 38 C.F.R. § 3.307 (a)(6)(iv).

In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, a veteran must have one of the diseases enumerated in section 3.309(e), including DM and early-onset peripheral neuropathy. In this case, there is evidence of in-country Vietnam service. 

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on another basis. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Service connection may also be granted for disability that is proximately due to or the result of a service connected disability. See 38 C.F.R. § 3.310 (a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board assesses the credibility and weight of all the evidence, including medical evidence, to determine its probative value; accounts for evidence which it finds to be persuasive or unpersuasive; and provides reasons for rejecting any evidence favorable to the claimant. The Board determines whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

a. Bilateral Knees

The Veteran contends that his current bilateral knee condition is related to active service. Service treatment records reflect the Veteran had continuous and numerous complaints of bilateral knee pain. June 1969 notations reflect pain both knees, and May 1969 notations reflect bilateral knee pain that was ongoing for at least three weeks prior to the Veteran seeking treatment. The physician noted slight crepitation below the patella and suggested no marching, running, or jumping. An August 1969 notation reflects knee pain from a past injury. A March 1970 notation details complaints of pain around the knee joints. An April 1970 notation details continued complaints of knee pain, recognized long standing knee pain, and a recommendation of adjustment of physical activity because of laxity lateral collective ligaments. A December 1970 note reflects the Veteran's knees "gave out" while in the field. The Veteran was subsequently seen by an orthopedic specialist in January 1971 who diagnosed the Veteran with chondromalacia. His February 1971 service separation examination notes "bilat mild chondromalacia: both knees". 

VA treatment records reflect osteoarthritis of the left knee and mild patella tenderness along the joint line medially and laterally with slightly limited range of motion. A March 2014 VA treatment record diagnosed the Veteran with chronic knee pain with mild patella-femoral chondromalacia.  

An April 2014 VA examination diagnosed osteophytic spurs of the knees with chronic arthralgia. The examiner found the bilateral knees had slightly limited range of motion with functional loss and/or functional impairment of both knees. The examiner opined the Veteran's bilateral knee condition was less likely than not incurred in or caused by service. As rationale, the examiner stated that the lack of treatment or management of chronic knee pathology proximate to military service made the Veteran's claims less consistent with chronic disease. 

At the November 2017 hearing, the Veteran and his wife, a former nurse, testified that the Veteran's knees hurt after active service and have demonstrated continued symptomology since active service. They testified that the Veteran used ACE bandages, heating pads, cold packs, and Tiger Balm as home remedies to treat his bilateral knee condition until the pain became more severe. The Veteran further testified that his bilateral knee condition is so severe that it requires surgery. Finally, the Veteran's wife testified that in her medical opinion, she believed the Veteran's bilateral knee condition was due to his active service activities.

After considering the medical evidence of record, the lay statements presented, and the April 2014 VA examination, the Board finds that the Veteran has continuously experienced bilateral knee pain since his separation from service. Service treatment records show a detailed history of bilateral knee pain to include bilateral chondromalacia, and VA treatment records diagnose current mild chondromalacia. Therefore, a continuity of symptomatology links the condition noted in service to the current disability. The Board notes the negative etiological opinion of the April 2014 VA examiner; however, the Board finds the examiner's reliance on the absence of medical treatment records for a readily observable symptom like knee pain is flawed. As such, the Board finds this opinion to be of diminished probative value. See Sklar v. Brown, 5 Vet. App. 140 (1993)(holding the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated). The Veteran and his wife both credibly testified as to his continuing knee symptoms, and the Veteran's wife, as a medical professional, gave a positive etiological opinion. As such, the Board finds that service connection for bilateral knee condition is warranted.

b. Hypertension

The Veteran claims his hypertension is related to his active service, to include as secondary to his service connected diabetes mellitus. As the Veteran does not assert, and the evidence does not otherwise reflect, that hypertension is directly related to service, the Board will not explore direct service connection for these claims.

At a January 2014 VA examination, the examiner opined the Veteran's hypertension was less likely as not aggravated beyond its natural progression by diabetes mellitus. The examiner stated as rationale the Veteran's A1C showed that it had increased over the past year, but blood pressure readings had stayed in the normal range.  

During his November 2017 hearing, the Veteran and his wife testified that the Veteran was diagnosed with hypertension at the same time that he was diagnosed with diabetes. The Veteran's wife, a former nurse, opined that the Veteran's hypertension was related to his service connected diabetes.

Medical treatment records reflect diagnosis of hypertension, continuing treatment for hypertension, and a long history of treatment of hypertension with diabetes management. 

The Board finds that the evidence is at least in equipoise as to whether the Veteran's hypertension is related to his diabetes mellitus. Multiple treating physicians have treated the Veteran's hypertension as though it were related to diabetes mellitus. The Board recognizes that the January 2014 VA examiner stated that hypertension was unlikely related to diabetes because the Veteran's blood sugar increased in 2013 but his blood pressure readings did not. There is no explanation as to why this goes against causation. Furthermore, the record shows that hypertension worsened in the years immediately following diagnosis of diabetes. The Board acknowledges that the mechanism for how the Veteran's diabetes mellitus may have caused or aggravated the Veteran's hypertension was not explained (i.e., through renal dysfunction or disease) by any of the VA or private medical evidence. The favorable opinion given by the Veteran's wife is without rationale and appears to suggest that the connection is due to the timing of the diagnosis of hypertension and diabetes mellitus. While the medical evidence as a whole is inadequate, it is the inadequacy of the January 2014 medical opinion that is most glaring. The Board believes that with all the time that has passed, an attempt now to elicit an adequate opinion would not be the best use of limited resources under the circumstances of this case, and may in fact be futile. For these reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hypertension is related to his diabetes mellitus, and service connection is therefore granted.

c. Burns

Additionally, the Veteran contends that burn scars on his hands are the result of an injury received while in active service.
Service treatment records do not reflect any burn scars of the hands nor any treatment for burn scars of the hands. The Veteran's February 1971 service separation examination is silent concerning diagnosis or treatment of burn scars on his hands.

At a January 2014 VA examination, the examiner stated she was unable to render an opinion regarding whether or not the Veteran's scars were related to active service as no scar examination was done and no mention of burn scars on the hands was found in the primary care records from 2011-2013.

A February 2014 VA examination recorded the Veteran's contentions that he burned his left hand while in Vietnam on an ambush mission. He further asserted that he was treated in a field hospital for three months before being transferred. Burn scars were recorded as being on the Veteran's left hand index and middle fingers. The examiner opined that it was less likely than not that the Veteran's burn scars were related to service as the service treatment records were silent concerning treatment for burns.

At his November 2017 hearing, the Veteran testified that he received a burn scar on his left hand by attempting to retrieve a trip flare which ignited. He testified that he was treated for the injury in a field hospital in Vietnam where they debrided the burned skin and wrapped it. He further testified that he no longer has complete movement in his left hand as a result of the injury.  

Military personnel records reflect the Veteran was treated at a field hospital in Vietnam in August 1969 through October 1969. Specifically, the Veteran was treated at the Delta Company 2nd Battalion 505th Infantry Regiment 82nd Airborne Division Aid station on August 10, 1969 and the Charlie Company 1st Battalion 26th Infantry Regiment aid station in October 27, 1969. No service treatment records detail any medical treatment for the Veteran at these field hospitals.

The Board finds that the evidence is at least in equipoise as to whether or not the Veteran's left hand burn scars are related to service. Specifically, the Board finds the Veteran's statements about an in-service injury which resulted in the scars in conjunction with his corroborating military personnel records probative and credible. The Board acknowledges that negative medical opinion of the February 2014 VA examiner. However, as the examiner's sole reason for a negative nexus opinion was a lack of service treatment records for burns, and the Veteran has provided and corroborated evidence as to why no service treatment records for his burns exist, the Board assigns the examiner's opinion low probative value. 

Therefore, in resolving all doubt in the Veteran's favor, the weight of the medical evidence is at least in equipoise that his left hand burn scars are related to active duty. As such, service connection is granted.  


IV. Earlier Effective Date

The Veteran contends that he is entitled to an effective date prior to earlier than February 25, 2011 for the award of a 20 percent rating for service connected diabetes mellitus. Specifically, he asserts that the effective date for the 20 percent rating should be May 2003, the date VA originally granted service connection for diabetes mellitus, as he was required to take insulin to control his disability at that time. 

In this case, the Agency of Original Jurisdiction (AOJ) issued a May 2003 rating decision, which granted service connection for diabetes mellitus and granted a 10 percent initial rating, effective from April 3, 2003. The Veteran did not submit a timely notice of disagreement as to the May 2003 rating decision, and no evidence pertinent to the claim was received within one year of the May 2003 rating decision. The Veteran submitted a claim for an increase on February 25, 2011. The RO subsequently awarded a 20 percent rating in a September 2012 rating decision with an effective date of February 25, 2011.

The effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C. § 5110 (a); Rodriguez v. West, 189 F.3d 1351, 1354   (Fed. Cir. 1999). Generally, an effective date for increased disability compensation shall be the date of receipt of claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (o)(1). It shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date. 38 U.S.C. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2). The increase in disability "must have occurred during the one year period prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date." Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010). "[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition." DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011); see also Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) ("it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date.").

A review of the record fails to disclose evidence that the Veteran's disability increased in severity during the one year period prior to his date of claim as to permit an award of a 20 percent rating earlier than February 2011.

Under Diagnostic Code 7913, diabetes mellitus is rated at 20 percent when it requires insulin and a restricted diet, or, an oral hypoglycemic agent and a restricted diet are required. A 40 percent rating is warranted when insulin, restricted diet, and regulation of activities are required. A 60 percent rating is warranted when insulin, a restricted diet, and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 100 percent rating requires more than one daily injection of insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated. 38 C.F.R. § 4.119. Note (1) following DC 7913 provides that compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation. 

A review of the evidence reflects that while the Veteran was seen for outpatient health treatment by VA in the year prior to February 25, 2011, the criteria for a 20 percent rating were not indicated. A March 2009 private treatment record shows that the Veteran was taking oral hypoglycemic agents to control his diabetes but does not indicate he was on a special or restricted diet. In addition to the medical evidence, the Veteran testified before the undersigned in November 2017. In his testimony the Veteran indicated that his diabetes began requiring insulin in 2003, but did not attest to a restricted diet. 

Accordingly, the evidence does not show an ascertainable increase in the disability within the year prior to the February 2011 date of claim. As such, an earlier effective date for a 20 percent rating for this disability is not warranted.


ORDER

New and material evidence having been submitted, the claim of service connection for bilateral knee condition is reopened. 

Entitlement to service connection for bilateral knee condition is granted.

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for burn scars of the hand left is granted.

Entitlement to an effective date earlier than February 25, 2011 for the award of a 20 percent rating for service connected diabetes mellitus is denied.







REMAND

Unfortunately, the Board finds that further development is needed before it can adjudicate the issue of service connection for bilateral peripheral neuropathy of the lower extremities.

A January 2017 VA treatment note reflects that as the Veteran was being treated for diabetes management and the physician diagnosed peripheral neuropathy in his feet. March 2014 VA treatment notes reflect the Veteran seeking treatment for tingling and numbness in his upper extremities, rather than lower, and the treating physician opined the mild peripheral neuropathy was likely related to a history of diabetes.  Private treatment records also reflect the Veteran had a long history of diabetes and peripheral neuropathy. 

Additionally, the Veteran was exposed to an herbicide agent during his military service in Vietnam. Under applicable legal criteria, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C. § 1116, 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied. 38 C.F.R. § 3.309 (e) (2017). The Board notes that during the course of the claim, there was a change in the law concerning what type of peripheral neuropathy is presumptively service connected based on in-service Agent Orange exposure. Effective September 6, 2013, the provisions of 38 C.F.R. § 3.309 were revised by replacing the term "acute and subacute" peripheral neuropathy with "early-onset" peripheral neuropathy. VA also removed Note 2 to § 3.309(e), which had required that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset. Under the amendments, peripheral neuropathy still must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection. 38 C.F.R. § 3.307 (a)(6)(ii). However, the peripheral neuropathy no longer needs to be transient. See 78 Fed. Reg. 54763 (Sept. 6, 2013).

The Board observes that the Veteran has not been provided a VA examination. Upon remand, the Veteran should be afforded a VA examination to determine the nature and etiology of any neuropathy of the lower extremities, including the possibility that it is due to his Agent Orange exposure and/or his service connected diabetes mellitus. See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).

Accordingly, the case is REMANDED for the following actions:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. Request that the Veteran identify any recent private treatment pertinent to his claim and provide information and authorization sufficient for VA to assist him in obtaining any pertinent medical records not yet associated with the record.
 
2. Upon receipt of all additional records, schedule the Veteran for a VA examination for his peripheral neuropathy of the lower extremities. The record, including a complete copy of this remand, must be made available to the examiner for review, and the examiner must indicate in the examination report that the record was reviewed in conjunction with the examination, including for the history of this claimed disability.

The examiner should respond to the following questions:

a. Is it at least as likely as not (a 50 percent or greater probability) that the diagnosed neuropathy related disability of the lower extremities manifested during the Veteran's period of active service; manifested to a compensable degree within one year of his separation of service; or is otherwise causally related to his active service or any incident therein, including his presumed exposure to Agent Orange?

b. Is it at least as likely as not (probability of at least 
50 percent) that the Veteran's current upper extremity disability is (1) caused by his service connected diabetes mellitus, and/or (2) aggravated (chronically worsened) by his service connected diabetes mellitus. If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of the neuropathy prior to aggravation?

The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other opinions of record. 
 
Rationale for the requested opinion shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide an explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

3. Then readjudicate the claim in light of this and all other additional evidence. If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals
 
Department of Veterans Affairs


